Case 20-32519 Document 1231 Filed in TXSB on 07/17/20

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

)
In re: ) Chapter 11

)
NEIMAN MARCUS GROUP LID LLC, et al., ) Case No. 20-32519 (DRJ)
)
Debtors. )Gointly Administered)
)

 

DECLARATION OF DISINTERESTEDNESS OF A&G REALTY PARTNERS, LLC
PURSUANT TO THE ORDER AUTHORIZING THE RETENTION AND
COMPENSATION OF CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY
COURSE OF BUSINESS

 

I, Emilio Amendola, declare under penalty of perjury:

1. lam a Co-President of A&G Realty Partners, LLC, located at 445 Broadhollow Road,
Suite 410, Melville, New York 11797 (the “Company”).

2. Neiman Marcus Group LTD LLC and certain of its affiliates, as debtors and debtors in
possession (collectively, the “Debtors”), have requested that the Company provide real estate
consulting and advisory services services to the Debtors, namely Neiman Marcus Group Ltd
LLC, and the Company has consented to provide such services.

3. The Company may have performed services in the past, may currently perform
services, and may perform services in the future, in matters unrelated to these chapter 11 cases,
for persons that are parties in interest in the Debtors’ chapter 11 cases. The Company does not
perform services for any such person in connection with these chapter 11 cases, or have any
relationship with any such person, their attorneys, or accountants that would be adverse to the
Debtors or their estates with respect to the matter on which the Company is proposed to be
employed.

4. As part of its customary practice, the Company is retained in cases, proceedings, and
transactions involving many different parties, some of whom may represent or be employed by
the Debtors, claimants, and parties in interest in these chapter 11 cases.

5. Neither I nor any principal, partner, director, officer, etc., of or professional employed
by, the Company has agreed to share or will share any portion of the compensation to be received
from the Debtors with any other person other than the principal and regular employees,
independent contractors or consultants of the Company.

6. Neither I nor any principal, partner, director, officer, of or professional employed by,
the Company, insofar as I have been able to ascertain, holds or represents any interest adverse to
the Debtors or their estates with respect to the matter(s) upon which this Company is to be
employed.

7. The Debtors owe the Company $0.00 for prepetition services.

8. I understand that this Declaration will not suffice as the Company’s proof of claim.

9. As of May 7, 2020, which was the date on which the Debtors commenced these
chapter 11 cases, the Company was not party to an agreement for indemnification with certain of
the Debtors.

10. The Company is conducting further inquiries regarding its retention by any creditors
of the Debtors, and upon conclusion of that inquiry, or at any time during the period of its
employment, if the Company should discover any facts bearing on the matters described herein,
the Company will supplement the information contained in this Declaration.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. e
Date: July A; 5

 
 

Page 1 of 1
